Citation Nr: 1530319	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  06-02 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than April 22, 2012 for the grant of service connection for coronary artery disease.

2.  Entitlement to an initial rating higher than 60 percent for coronary artery disease.

3.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), rated 50 percent disabling prior to January 28, 2005 and 70 percent disabling from January 28, 2005 through August 7, 2011.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Counsel
INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969.  He received the Combat Infantry Badge.

These matters come before the Board of Veterans' Appeals (Board) from a July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted service connection for PTSD and assigned an initial 30 percent disability rating, effective from August 7, 2001.

In his September 2003 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  He has subsequently indicated that he does not wish to have a Board hearing.

In February 2004, the RO assigned an initial 50 percent rating for PTSD, effective from August 7, 2001.  An initial 70 percent rating for PTSD was assigned, effective from January 28, 2005, by way of a September 2005 decision.  

In November 2011, the RO granted a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, effective from November 1, 2008.

In January 2012, the RO granted an initial 100 percent rating for PTSD, effective from August 8, 2011.  As the Veteran was granted the full benefit sought for the period since August 8, 2011, his appeal for a higher initial rating for PTSD during that period will not be considered by the Board.

The Board remanded the issue of entitlement to a higher initial rating for PTSD in March 2012 for further development.

In June 2014, the Board denied the appeal for an initial rating higher than 50 percent, prior to January 28, 2005, and an initial rating higher than 70 percent, from January 28, 2005 through August 7, 2011, for PTSD.  The Board also dismissed the appeal as to the issue of entitlement to a TDIU prior to November 1, 2008 as the Veteran expressly withdrew this issue from appeal.  The Veteran appealed the Board's denial of entitlement to higher initial ratings for PTSD to the United States Court of Appeals for Veterans Claims (Court).

In February 2015, the Court set aside the Board's June 2014 decision, in part, and remanded the case for readjudication in compliance with directives specified in a February 2015 Joint Motion filed by counsel for the Veteran and VA.

The issues of entitlement to an earlier effective date for the grant of service connection for coronary artery disease and entitlement to a higher initial rating for coronary artery disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to August 8, 2011, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, thinking, and mood; there was not total social and occupational impairment.


CONCLUSION OF LAW

The criteria for an initial 70 percent rating (but no higher), prior to August 8, 2011, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The instant appeal for a higher initial rating for PTSD arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159I, (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159I(4).  

VA obtained the Veteran's service treatment records, all pertinent service personnel records, Social Security Administration (SSA) disability records, and all of the identified relevant post-service VA treatment records and private medical records.  In addition, the Veteran was afforded VA examinations to assess the severity of his service-connected psychiatric disability and opinions have been obtained concerning the impact of the disability on the Veteran's social and occupational functioning.

In its March 2012 remand, the Board instructed the AOJ to, among other things: notify the Veteran that he may submit lay statements from individuals concerning his psychiatric symptomatology and its impact on social and occupational functioning; obtain any additional psychiatric treatment records generated at the Vet Center from December 2001 to August 2011; obtain all outstanding relevant VA treatment records dated from March 2003 to August 2011; and obtain an opinion from the examiner who conducted a September 2011 VA examination as to the severity of the Veteran's psychiatric disability from August 7, 2001 to August 8, 2011.  As explained above, all available relevant VA treatment records (including all such records dated from March 2003 to August 2011 and all available records from the Vet Center) have been obtained and associated with the claims file.  In an October 2012 letter, the Veteran was notified that he was able to submit lay statements from individuals concerning his psychiatric symptomatology and its impact on social and occupational functioning.  Also, opinions were obtained in October 2012 and September 2013 as to the severity of the Veteran's psychiatric disability from August 7, 2001 to August 8, 2011.  

Therefore, with regard to the claim decided herein, the AOJ substantially complied with all of the Board's pertinent March 2012 remand instructions.  VA has no further duty to attempt to obtain any additional records or conduct additional examinations with respect to the appeal for a higher initial rating for PTSD.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged." Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411 according to the General Rating Formula for Mental Disorders.  Under the General Rating Formula, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). 

The Board has considered the Global Assessment of Functioning (GAF) scores assigned during the claim period.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DSM-IV at 32).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Further, GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The GAF score assigned in a case, however, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

Medical records dated from July to December 2001 include reports of anger, depression, anxiety, stress, nightmares, troubling memories of Vietnam, and sleep impairment.  The Veteran did not experience any delusions, disorganized thinking, hallucinations,  or suicidal/homicidal ideation   He was moving to Florida to start a new job.

The Veteran reported during an April 2002 VA examination that he experienced difficulty sleeping, nightmares, depression, loneliness, irritability, frequent outbursts of anger, flashbacks, impaired concentration, and "images of the war."  He was not taking any psychiatric medications, he had not been hospitalized for his psychiatric disability, and he had not made any suicide attempts.

The Veteran further indicated that he experienced difficulty establishing and maintaining social relationships and holding jobs.  For example, he was unable to relate to his children and many of his jobs following service were short-lived because he had trouble dealing with people.  He was employed in security at the time of the April 2002 VA examination, but he reported that he had always experienced concentration problems and that intrusive memories often caused employment problems.  He had been married for 28 years before the death of his wife.  He reported that his wife "was the only person he let into his life," that his children had ignored him since his wife's death, and that his children did not want a relationship with him because he had been emotionally distant.  He only had one friend who lived out of state and his only reported leisure/recreational activity was fishing.

Examination revealed that the Veteran was alert, fully oriented, clean, and adequately dressed and groomed.  His speech was coherent and of normal rate, rhythm, and tone, he displayed good eye contact and appropriate interpersonal interaction, and his motor behavior was normal.  His thought process was essentially logical and goal directed, there was no evidence of any psychosis, delusions, or hallucinations, and there was no suicidal/homicidal ideation.  Also, his appetite was stable, his cognitive functions were grossly intact, his short and long term memory was intact, and his insight and judgment were good.  However, the Veteran's mood was dysthymic, his affect was mildly anxious (although well-modulated), he experienced impaired sleep and nightmares, and he reportedly experienced poor concentration and intrusive memories and images from Vietnam.  A diagnosis of chronic PTSD was provided and a GAF score of 60 was assigned, indicative of moderate impairment.

The psychologist who conducted the April 2002 VA examination concluded that there was impairment of thought process or communication in that the Veteran reported that problems with concentration often made it difficult for him to fluently express his thoughts to others, that there was a history of impaired orientation in that the Veteran had occasionally felt as if he was back in Vietnam, and that there was memory impairment in that the Veteran reportedly experienced impaired concentration and memory.  He reportedly experienced feelings of loneliness and anxiety, intrusive memories, nightmares, and interrupted sleep, he acted or felt as if traumatic events were recurring, and he experienced intense psychological distress and physical reactivity on exposure to internal or external cues that symbolized or resembled an aspect of the traumatic events.  Moreover, he made efforts to avoid thoughts, feelings, or conversations associated with the trauma and to avoid activities, places, or people that aroused recollections of the event and he experienced feelings of detachment or estrangement from others, irritability or outbursts of anger, hypervigilance, and an exaggerated startle response.  There were no delusions/hallucinations, inappropriate behaviors, suicidal/homicidal thoughts or plans, difficulties with maintaining minimal personal hygiene and other basic activities of daily living, obsessive/ritualistic behaviors, speech impairments, panic attacks, or problems with impulse control.

VA treatment records dated from March 2003 to February 2005, the Veteran's July 2002 notice of disagreement and September 2003 substantive appeal (VA Form 9), and a March 2005 statement from the Veteran (VA Form 21-4138) indicate that he reportedly experienced "all of the symptoms listed under the 50 percent requirements."  Specifically, he reported depression, anxiety, stress/tension, paranoia, nervousness, frequent panic attacks, suicidal ideation, loneliness, irritability, frequent outbursts of anger, hostility, suspiciousness, uncooperativeness, speech impairment, unusual thought content, excitement, nightmares, flashbacks, hypervigilance, impaired concentration, sleep impairment, low self-esteem, feelings of guilt, emotional withdrawal, conceptual disorganization, and social isolation.  He was widowed and estranged from his children (he felt that he was too harsh of a father), fished for recreation, and worked 60 hours a week as a security guard at night.  He experienced problems at work and felt that his job performance was poor, he had a history of many job changes, and he had difficulty being around other people.  He took a temporary leave of absence from work because he was about to lose his temper with several coworkers.  Also, he began taking medication to treat his psychiatric disability.

Examinations revealed that the Veteran was alert, fully oriented, clean, and adequately dressed and groomed.  His speech was coherent and of normal rate, rhythm, and tone and his motor behavior was normal.  His thought process was essentially logical and goal directed and there was no homicidal ideation.  Also, his appetite was stable, his cognitive functions were grossly intact, his short and long term memory was intact, and his insight and judgment were good.  However, the Veteran's eye contact was occasionally poor, he was occasionally overtly irritable, he demonstrated paranoia, his mood was dysthymic, his affect was anxious, he experienced impaired sleep and nightmares, and he reportedly experienced poor concentration and intrusive memories and images from Vietnam.  The Veteran was diagnosed as having chronic PTSD and GAF scores of 40 to 60 were assigned, indicative of major to moderate impairment.

The report of a VA examination dated in July 2005 indicates that the Veteran had difficulty presenting material and responding to questions in an organized manner and that he was very difficult to redirect.  He reported that he experienced nightmares of his combat experiences approximately 3 to 4 times each week, daily intrusive recollections and thoughts of his combat experiences, impaired concentration, avoidance of situations which aroused recollections of war, avoidance of situations which aroused intense anxiety or vigilance, paranoia, and nearly daily panic attacks which each lasted 15 to 20 minutes (and which were associated with strong tremulousness, racing thoughts, palpitations, weeping, shortness of breath, and profuse sweating and had resulted in loss of consciousness due to hyperventilation).  He also reported extreme social withdrawal, self-doubt (e.g., being occasionally uncertain of his perceptions of his environment), feeling emotionally or physically threatened in most interactions with people, estrangement from his family for the previous 5 to 6 years, impaired impulse control, guilt, hypervigilance, paranoia, outbursts of anger, irritability, and impaired sleep.

The Veteran continued to work for the same security firm at which he had been employed for the previous 4 years, but he was experiencing increasing problems performing his job due to his irritability with supervisors.  He specifically described one episode of aggression at work several months prior to the July 2005 examination.  He took a leave of absence for 3 weeks in March 2005 because he found work to be too emotionally stressful and he felt that he was becoming a danger because of his aggressive impulses and neglect of his duties due to impaired concentration and heightened arousal and anxiety which led him to avoid some aspects of his work.  He had been widowed for several years and had been estranged from his children since his wife's death.  He had few friends, had very infrequent contact with those whom he considered to be friends (and only when they contacted him), did not want to initiate contact with anyone, spent most of his time alone, and had lost interest in certain activities that he once enjoyed (e.g. fishing).  

Examination revealed that the Veteran was alert, fully oriented, clean, and adequately dressed and groomed.  His speech was rambling and occasionally disjointed, but with normal rate, rhythm, and tone.  He demonstrated somewhat guarded interpersonal interaction, his eye contact was fair, his motor behavior was characterized by mild tremulousness, and his thought process was rambling and difficult to direct (but essentially relevant).  He reported referential and paranoid thinking which may have occasionally bordered on delusion, visual hallucinations (i.e., "shadow people" in his periphery when alone at home), and frequent suicidal ideation.  Also, he exhibited anxiety and moodiness, his affect was dysphoric, anxious, broad in range, and marginally modulated, and cognitive functions showed marked impairments in concentration, tracking, and attentional focus (consistent with extremely high levels of anxiety or arousal).  As a result, he was unable to complete most tasks at work on time and there was an increased rate of mistakes at work and on common tasks at home.  His insight and judgment were both fair. There was no evidence of overt or reported signs of active psychosis.
The Veteran was diagnosed as having chronic PTSD and a GAF score of 35 was assigned, indicative of major impairment.  The examiner who conducted the July 2005 VA examination explained that the assigned GAF reflected some impairment in reality testing on a regular, episodic basis, major impairments in both family and social functioning, and growing significant impairments in occupational functioning.

A psychiatric evaluation was conducted in July 2009 by C. D. Posey, Ph.D. as part of the Veteran's claim for SSA disability benefits.  The Veteran reported that he experienced sleep impairment, nightmares, flashbacks, occasional suicidal ideation, paranoia, intrusive thoughts, "rage episodes," and persecutory delusions and hallucinations.  He had never been psychiatrically hospitalized, but received psychotherapy through VA.  He was fired from his job as a security guard in 2008 because he left his post, he lived alone, he did not interact with his children because of his emotional problems, he had no friends, and he did not engage in any social activities.

Examination revealed that the Veteran was fairly neatly dressed, had speech which was average in pace and volume with no dysarthria or dysfluency, and  did not exhibit any unusual or bizarre verbalizations or mannerisms.  His progression of thought was logical, goal directed, and coherent and insight and judgment were unimpaired.  However, he was irritable, his mood was mildly depressed and angry and his affect was mood appropriate, abstract reasoning was impaired, attention and concentration were markedly impaired, he was unable to perform simple mental calculations, and short-term verbal recall was impaired.  The Veteran was diagnosed as having PTSD by history.

The psychologist who conducted the July 2009 evaluation concluded that the testing scores attained by the Veteran were well below what would be expected from an alert and coherent individual and they indicated a high likelihood of malingering.  Thus, the results of mental status testing were not considered valid and this brought into question the validity of the Veteran's self-report in general.  The psychologist explained that any limitations regarding the Veteran's ability to perform work related activities would have to be ascertained based upon his medical records because he did not provide valid data on his examination.  Rather, he was attempting to present himself as more impaired than he actually was and any further disability he would have had would have been physical.

In August 2009, a vocational specialist conducted an individual unemployability assessment.  He explained that the Veteran's entire claims file was reviewed and that he had interviewed the Veteran via teleconference.  He reported that despite the Veteran's service-connected disabilities, he had consistently worked over the years.  For example, he worked as a construction supervisor for approximately 5 years and as an armed security guard (during which time he worked both regular and overtime hours).  As long as he maintained full time employment, he seemed to have minimized his PTSD.  Although he did work as an armed security guard through November 2008, his bronchitis and cardiac problems were steadily worsening and contributed to his decision to leave work and apply for SSA disability benefits.  He believed that his bronchitis continued to incapacitate him from performing any work, and the vocational specialist was concerned that since the Veteran believed that he was unable to work, his PTSD issues could manifest in more dysfunctional ways.

The vocational specialist concluded that the Veteran was not able to secure or follow any gainful occupation primarily due to his bronchitis, his symptoms of dyspnea and cough, and his self-reported need to remain at home to rest for up to 75 percent of his waking hours.  If the Veteran required frequent and random rest periods on a daily basis, he could not be expected to work competitively in any work situation.  Also, his coughing and wheezing were very disruptive during the August 2009 assessment and such symptoms would prevent him from following a regular occupation and from securing work in the first place.  The vocational specialist knew of no employer who could reasonably be expected to accommodate a worker's need to nap randomly during the day or tolerate a worker's chronic coughing, fatigue, and shortness of breath.  These service-connected symptoms were completely disabling for any type of work, including sedentary/clerical work, which the Veteran could perform were it not for his symptoms.

Moreover, the vocational specialist explained that there was nothing in the claims file or during the assessment to suggest that the Veteran was a malingerer.  He presented as a credible (albeit ill and fearful) individual who remained uncertain as to whether his non service-connected cardiac disability would end his life suddenly and without warning.  Thus, although he downplayed his PTSD after 2004, it was suspected that his emotional state would deteriorate and that he would once again avail himself of appropriate psychopharmacologic treatment.  His only defense against worsening mental illness seemed to have been his employment.  As employment was no longer feasible, he was denied of his primary identity.  Also, November 2008 was the most obvious start date for total unemployability given that the Veteran had regular and significant earnings for the 10 years preceding that date. 

In a December 2009 letter, a VA medical professional indicated that he first started treating the Veteran in March 2003 and he opined that the Veteran was "permanently and totally disabled by his [PTSD] and depression."  There was no further explanation or reasoning provided for this opinion.

VA treatment records dated from December 2009 to July 2011, the Veteran's SSA disability records, and a June 2011 "Veteran's Application for Increased Compensation Based on Unemployability" form (VA Form 21-8940) include reports of depression, anxiety, irritability, frequent outbursts of anger, impatience, guilt, low self-esteem, auditory hallucinations, nightmares, flashbacks, impaired concentration, poor sleep, hypervigilance, intrusive memories, paranoia, panic attacks (sometimes accompanied by tremors, shortness of breath, and palpitations), and suicidal ideation.  The Veteran had attempted suicide "a few times" (including in 2009 when he loaded his pistol and "played with it" and when he reportedly attempted suicide at work), had been unemployed since 2008, was widowed and lived alone, was estranged from his 3 adult children, had no social life, and did not engage in any recreational activities.  He contended that he was unable to secure or follow any substantially gainful occupation due to PTSD and bronchitis.  He was granted SSA disability benefits on the basis of anxiety disorders, among other things.

A September 2009 "Functional Report-Adult-Third Party" form (Form SSA-3380-BK) included among the Veteran's SSA disability records was completed by the Veteran's friend (J.K.).  He had known the Veteran for 20 years, but he only "rarely" spent time with the Veteran.  J.K. reported that the Veteran lived alone, that he did not experience any problems with personal care, and that he was able to independently perform various activities of daily living (e.g., preparing meals, house and yard work, and shopping).  The Veteran reportedly enjoyed fishing and golfing on a weekly basis and spent time with others in that he played golf and had "swimming pool contacts."  However, J.K. also indicated that he did not know if there were any changes in the Veteran's social activities (i.e., fishing and golfing) since the Veteran's illness began and he did not know where the Veteran went on a regular basis.  Also, J.K. reported that the Veteran had an unlimited attention span, that he was able to normally follow written and spoken instructions, that he got along well with authority figures, that he had never been fired or laid off from a job because of problems getting along with others, and that he was able to handle stress and changes in his routine well.

Examinations revealed that the Veteran was alert, clean, and adequately dressed and groomed.  His speech was coherent and of normal rate, rhythm, and tone, he did not exhibit any abnormal movements or mannerisms,  his thought process was essentially logical and goal directed, his thought content evidenced no overt delusions or hallucinations, his cognitive functions were grossly intact, and his insight and judgment were good.   However, the Veteran occasionally displayed poor eye contact, had poor memory, experienced occasional time or place disorientation, was overtly irritable and hypervigilant, had a hyperstartle response, demonstrated paranoia, and had a dysthymic/depressed/irritable mood and an anxious/angry affect.  A psychiatric impairment questionnaire completed by a psychiatrist for purposes of the Veteran's claim for SSA benefits reflects that there were mild to marked limitations in the areas of understanding and memory, sustained concentration and persistence, social interactions, and adaptation.  The psychiatrist concluded that the Veteran was incapable of even low work stress (due to bouts of suicidal ideation without significant social changes or stress) and that he was likely to be absent from work more than 3 times a month as a result of his disability.  Diagnoses of chronic PTSD were provided and GAF scores of 45 to 52 were assigned, indicative of serious to moderate impairment.

A September 2011 VA examination report reflects that the Veteran's psychiatric disability resulted in total occupational and social impairment.  He reported that his wife passed away in 1998 and that he had not been remarried or involved in any significant relationship since that time.  He had been estranged from his children for many years and felt that this was due to his behavior towards them when they were children.  He last worked in 2008, at which time he lost his job because he left his post.  His job loss was reportedly "directly due to his mental health" because he experienced suicidal ideations and was fearful of explaining his mental health concerns with his supervisors.  The Veteran was diagnosed as having severe, chronic PTSD and a GAF score of 45 was assigned, indicative of serious impairment.  The psychologist who conducted the September 2011 examination opined that the Veteran appeared to be "totally occupationally and socially impaired by the severe symptoms and effects of his PTSD."

An October 2011 "Request for Employment Information in Connection with Claim for Disability Benefits" form (VA Form 21-4192) submitted by the Veteran's former employer indicates that the Veteran was employed on a full time basis as a security officer from January 2002 to October 31, 2008.  His employment was terminated due to violation of policy.

In a May 2012 letter, the Veteran's childhood friend (K.F.) stated that he only saw the Veteran annually following the Veteran's move to Florida, but that they spoke on the telephone at least monthly.  During the period from 2001 to 2011, the Veteran "became a different person" in that he developed an exceptionally poor outlook on life, he no longer valued his own life, he had no goals, and he felt as if he had nothing for which to live.  He had "many, many" conversations about suicide and K.F. became increasingly worried that he was going to harm himself.  The Veteran became despondent, he was in state of despair, and he experienced flashbacks and nightmares.  Also, he experienced moments of unprovoked, unreasonable, and intense anger and rage.  Such anger and self-destructive behavior began to drive people away and K.F. became his only and last friend.  Overall, the Veteran was no longer able to deal with people, all of his coping mechanisms were shutting down, and he became very depressed and a recluse.

In October 2012, the psychologist who conducted the September 2011 VA examination reviewed the Veteran's claims file and opined that it was not likely ("less than as likely as not") that his PTSD rendered him unable to secure or follow a substantially gainful occupation during the time frame from 2002 to 2008.  This opinion was based on the fact that he was in fact employed during that time period.

As for 2009, the psychologist opined that it was not likely ("less than as likely as not") that the Veteran's PTSD rendered him unable to secure or follow a substantially gainful occupation.  The psychologist reasoned that the private employment assessment conducted in 2009 noted that PTSD impairment was "not severe," that there were no restrictions of activities of daily living, that there were only mild difficulties in maintaining social functioning, concentration, persistence, or pace, and that there were no episodes of decompensation.  It was also noted that the results of tests administered during the employment assessment were not considered to be valid because the scores were well below what would be expected, there was no indication of a severe mental impairment at that time, and the Veteran continued to function at least adequately in a full range of routine activities of daily living.

With respect to the period from 2010 to 2011, the psychologist opined that it was likely ("as least as likely") that had the Veteran sought or obtained employment at that time, his functioning would have likely been impacted/impaired by service-connected disability.  However, the psychologist could not, without speculation, establish the severity of that impact.  She explained that a March 2010 psychiatric/psychological impairment questionnaire noted that there was the likelihood of impairment in occupational functioning, that the Veteran's GAF score was 45 at that time, and that his symptoms and GAF ratings reflected in his treatment records were indicative of serious impairment in functioning.

In July 2013, the Board sought to obtain an expert medical opinion through the Veterans Health Administration (VHA opinion) in accordance with the provisions of 38 C.F.R. § 20.901(a) (2014).  In September 2013, a VA medical professional reviewed the Veteran's claims file and opined that it was not likely ("not at least as likely as not") that the Veteran was precluded from obtaining or maintaining gainful employment consistent with his education and occupational experience solely due to the impairments caused by his psychiatric disability from August 7, 2001 to August 8, 2011.  He reasoned that the Veteran switched from denying and endorsing all four symptoms on the PTSD screen four separate times.  In 2008, he was allegedly terminated from his job secondary to a suicide attempt related to his symptoms of PTSD.  A July 2009 treatment record indicated that the Veteran did not tolerate Zoloft and was not interested in any other medication.  In August 2009, a medical professional found nothing in the claims file or in his own assessment that suggested the Veteran to be a malingerer.  A psychiatric interview in September 2009 indicated that the Veteran worked 60 hours per week as a security officer from January 2002 to October 2008 and that there was no indication of severe mental impairment at that time.  The results of the testing also indicated a high likelihood of malingering or lack of effort.  In September 2009, the Veteran's friend stated that the Veteran had no problems getting along with others (including authority figures), that he had an unlimited ability to pay attention, and that he handled change and stress well.

The medical professional further noted the December 2009 opinion that the Veteran was permanently and totally disabled secondary to PTSD and that in June 2010 the Veteran reported auditory hallucinations, flashbacks, nightmares, hypervigilance, insomnia, panic attacks (approximately monthly), and intermittent suicidal ideations.  Regardless of the wide inconsistencies in both self-reported symptoms and professional opinions, the Veteran did maintain gainful employment consistent with his education and occupational experience through at least the majority of the time frame from August 7, 2001 to August 8, 2011.  Also, maintaining employment was beneficial to the Veteran by somewhat protecting him from any possible symptoms of PTSD.




The above evidence reflects that the Veteran exhibited deficiencies in most of the areas needed for a 70 percent rating under DC 9411 during the entire claim period prior to August 8, 2011.  Despite the fact that he maintained full time employment for a period of time, he reported that he experienced problems at work due to impaired concentration, intrusive memories, and difficulty interacting with others because of irritability and anger.  He lived alone and was estranged from all of his children due to the impact of his psychiatric symptoms on his interactions with his children while they were younger.  Moreover, his symptoms of irritability, anger, depression, anxiety, nightmares, intrusive thoughts and memories, impaired concentration, paranoia, and suicidal ideation are indicative of deficiencies in the areas of thinking and mood.

Hence, resolving reasonable doubt in the Veteran's favor warrants a finding that the criteria for an initial 70 percent rating for the service-connected PTSD were met during the entire claim period prior to August 8, 2011.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DC 9411.

An initial rating higher than 70 percent is not warranted at any time prior to August 8, 2011.  The Board acknowledges that the Veteran experienced significant social impairment during this period.  For instance, he lived alone, was estranged from his children due to the symptoms of his psychiatric disability and their impact upon his relationships with his children, had very few friends and only infrequently interacted with those friends, lost interest in activities that he once enjoyed, and was socially isolated most of the time.  

Nevertheless, a rating for a psychiatric disability is not to be assigned solely on the basis of social impairment and the weight of the evidence reflects that the Veteran did not experience total occupational impairment due solely to PTSD at any time prior to August 8, 2011.  See 38 C.F.R. § 4.126(b).  Although he experienced problems at work due to his psychiatric disability and took a brief leave of absence due to such problems, he nonetheless remained continuously employed on a full time basis (and occasionally worked up to 60 hours per week) until October 31, 2008 despite difficulties due to his service-connected psychiatric disability.  He reported on the June 2011 VA Form 21-8940  that he was unable to secure or follow any substantially gainful occupation due to both PTSD and bronchitis.  

There are conflicting medical opinions as to whether the Veteran's PTSD alone caused total occupational impairment between October 31, 2008 and August 8, 2011.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)). The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994). 

The psychologist who conducted the July 2009 SSA evaluation indicated that the testing scores attained by the Veteran indicated a high likelihood of malingering, that the results of his mental status testing were not considered valid, that the validity of the Veteran's self-reports were questionable, and that any limitations regarding the Veteran's ability to perform work related activities would have to be ascertained based upon his medical records because he did not provide valid data during the July 2009 examination and was attempting to present himself as more impaired than he actually was at the time.

The vocational specialist who conducted the individual unemployability assessment in August 2009 explained that the Veteran had consistently worked over the years despite his service-connected disabilities, that he had minimized his PTSD while employed full time, and that his steadily worsening bronchitis and cardiac problems contributed to his decision to leave work and apply for SSA disability benefits.  Overall, the Veteran was not able to secure or follow any gainful occupation primarily due to his bronchitis, his symptoms of dyspnea and cough, and his self-reported need to remain at home to rest for up to 75 percent of his waking hours.  Rather than being unable to work due to PTSD, the vocational specialist specifically noted that the Veteran's employment was his only defense against worsening of his psychiatric disability.  
The VA medical professional who submitted the December 2009 letter opined that the Veteran was "permanently and totally disabled by his [PTSD] and depression," but no further explanation or reasoning was provided for this opinion.

The psychologist who conducted the September 2011 VA examination opined in October 2012 that it was not likely ("less than as likely as not") that the Veteran's PTSD rendered him unable to secure or follow a substantially gainful occupation 
at any time prior to 2010.  The psychologist reasoned, in pertinent part, that the Veteran was employed from 2002 to 2008 and that the private employment assessment conducted in 2009 revealed that the Veteran's PTSD impairment was not severe and that his testing results were not valid because the scores were well below what would be expected.  As for the period from 2010 to 2011, the psychologist opined that it was likely ("as least as likely") that the Veteran's functioning would have likely been impacted/impaired by service-connected disability if he had sought or obtained employment during that period, but that the severity of the impact could not be established without speculation.    

The VA medical professional who provided the September 2013 opinion concluded that it was not likely ("not at least as likely as not") that the Veteran was precluded from obtaining or maintaining gainful employment consistent with his education and occupational experience solely due to the impairments caused by his psychiatric disability from August 7, 2001 to August 8, 2011.  The medical professional essentially explained, in pertinent part, that there were wide inconsistencies in both self-reported symptoms and professional opinions (and that there was evidence of malingering), that the Veteran did maintain gainful employment consistent with his education and occupational experience through at least the majority of the time frame from August 7, 2001 to August 8, 2011, and that maintaining employment was actually beneficial to the Veteran by somewhat protecting him from any possible symptoms of PTSD.  Also, the Veteran's friend indicated in September 2009 that the Veteran was able to get along with others, had an unlimited ability to pay attention, and handled change and stress well.  

Moreover, the psychiatrist who completed the psychiatric impairment questionnaire for purposes of the Veteran's claim for SSA benefits concluded that the Veteran was incapable of even low work stress and that he was likely to be absent from work more than 3 times a month as a result of his disability.  This was based on the fact that he experienced bouts of suicidal ideation without significant social changes or stress.

The December 2009 opinion is of minimal probative value because it is not accompanied by any specific explanation or reasoning.  See Nieves-Rodriguez v, 22 Vet. App. at 304.  The October 2012 opinion that it would be speculation to determine the severity of the impact of the Veteran's psychiatric disability on his functioning if he had sought or obtained employment during the period from 2010 to 2011 is also insufficient because it is unaccompanied by any further explanation or reasoning and constitutes "non-evidence" that weighs neither for nor against the claim.  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009); Jones v. Shinseki, 23 Vet. App. 382 (2010) (an examiner must provide a rationale for saying that an opinion could not be provided without resort to speculation, and should provide a statement as to whether there is additional evidence that could enable an opinion to be provided).

The July and August 2009 opinions, the October 2012 opinion pertaining to the period prior to 2010, and the September 2013 opinion are all accompanied by specific rationales that are not inconsistent with the evidence of record.  Thus, these opinions are adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

One of the bases of the February 2015 Joint Motion was that it was unclear as to how the Board considered and weighed the December 2009 opinion and how it found it to be less probative than the September 2013 opinion as to whether the Veteran's PTSD, alone, caused total occupational and social impairment.  The Joint Motion noted that the Board reliance on the September 2013 opinion for its finding as to "social" impairment was unsupported by the record because the opinion did not discuss social impairment.

The Board acknowledges that the September 2013 opinion did not address "social" impairment caused by the Veteran's PTSD and it is conceded that the Veteran experienced significant (and nearly total) social impairment prior to August 8, 2011.  As explained above, however, a rating for a psychiatric disability is not to be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b).  The September 2013 opinion did adequately discuss the extent to which the Veteran's PTSD caused "occupational" impairment prior to August 8, 2011 and the opinion is accompanied by an extensive rationale.  The December 2009 opinion, on the other hand, is of minimal probative value because it is not accompanied by any specific explanation or reasoning.  See Nieves-Rodriguez v, 22 Vet. App. at 304.

In sum, the Veteran remained employed until October 31, 2008 and the July and August 2009, October 2012, and September 2013 opinions support the conclusion that his PTSD alone did not result in total occupational impairment at any time prior to August 8, 2011.  Although the Veteran did experience some level of occupational impairment due to PTSD, it was a combination of disabilities (including bronchitis and a cardiac disability) that resulted in the Veteran's inability to work after October 31, 2008.  Thus, regardless of the extent to which he was socially impaired during this period, the weight of evidence indicates that there was not both total social and occupational impairment at any time prior to August 8, 2011.

Additionally, there was some impairment of thought processes and communication prior to August 8, 2011 in that the Veteran experienced nightmares, intrusive thoughts, flashbacks, impaired concentration, and paranoia.  The psychologist who conducted the April 2002 VA examination concluded that there was impairment of thought process or communication in that the Veteran reported that problems with concentration often made it difficult for him to fluently express his thoughts to others and the July 2005 VA examination report reveals that his speech was rambling and occasionally disjointed and that his thought process was rambling and difficult to direct.  Also, the July 2009 psychiatric evaluation conducted for purposes of the Veteran's claim for SSA benefits indicates that his abstract reasoning and short-term verbal recall were impaired, that his attention/concentration was markedly impaired, and that he was unable to perform simple mental calculations.
Nevertheless, there was not "gross" impairment in thought processes or communication at any time prior to August 8, 2011 because the Veteran's speech was otherwise normal, his thought processes were essentially logical and goal directed during the April 2002 examination, were essentially relevant during the July 2005 examination, and were normal during clinical evaluations conducted between December 2009 and July 2011 and during evaluations conducted for purposes of his SSA claim.  Also, there was no evidence of any psychosis and the results of the mental status testing conducted during the July 2009 psychiatric evaluation were found not be valid because the scores indicated a high likelihood of malingering.

Furthermore, although the Veteran experienced occasional visual and auditory hallucinations, possible delusions, and occasional suicidal ideation (as explained in the Joint Motion), the hallucinations and possible delusions were not "persistent" and there was no "persistent" danger of hurting himself or others.  Specifically, there was no evidence of any hallucinations, delusions, or suicidal/homicidal ideation during the April 2002 VA examination or during other clinical evaluations dated between July 2001 and July 2011.  Despite the references to hallucinations, possible delusions, and frequent thoughts of suicide during the July 2005 VA examination, the possible delusions referred to the Veteran's referential and paranoid thinking and the examiner indicated that such thinking "may" have "bordered" on delusion "at times."  In addition, the Veteran denied any active desires or intentions to act in furtherance of his suicidal thoughts at that time.  Despite his reports that he had attempted suicide "a few times" (including in 2009 when he loaded his pistol and "played with it" and also reportedly when he was at work) there is otherwise no evidence of suicide attempts or active suicidal planning during the period prior to August 8, 2011.  Hence, there is evidence of occasional (but not "persistent") delusions, hallucinations, and danger of hurting self or others.

Also, the Veteran's aggression at work, anger, and irritability did not rise to the level of "grossly" inappropriate behavior.  During the July 2005 VA examination he described only "one episode" of aggression at work and he took a leave of absence from work due to a combination of aggressive impulses and other factors (including stress, impaired concentration, heightened arousal, and anxiety.)  Furthermore, there was no evidence that the Veteran was unable to perform activities of daily living and he did not experience memory loss for names of close relatives, own occupation, or own name (although there was some impaired memory).  Despite the fact that the examiner who conducted the April 2002 VA examination indicated that there was impaired orientation in that the Veteran occasionally felt as if he was back in Vietnam, he was found to be fully oriented during the objective examination portion of the April 2002 examination and was otherwise fully oriented during many other clinical evaluations.

The Board acknowledges that there is nonetheless some evidence of occasional time or place disorientation in the treatment records dated from December 2009 to July 2011.  In spite of this, however, the Board finds that the Veteran did not exhibit most of the symptoms listed in the examples for a 100 percent disability rating at any time prior to August 8, 2011 and total social and occupational impairment was not otherwise demonstrated during this period.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.130, DC 9411.

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

In the present case, the symptoms associated with the Veteran's psychiatric disability are all contemplated by the appropriate rating criteria as set forth above.  Specifically, his psychiatric symptoms are all contemplated by DC 9411 in that this diagnostic code and the General Rating Formula for Mental Disorders provide a rating based not only on the presence of specific psychiatric symptoms, but also upon the extent to which all of the reported psychiatric symptoms cause overall impairment of social and occupational functioning.  Thus, referral for consideration of an extraschedular evaluation is not warranted in this instance.  38 C.F.R. § 3.321(b)(1).

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, however, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.


ORDER

Entitlement to an initial 70 percent rating, prior to January 28, 2005, for PTSD is allowed, subject to the regulations pertinent to the disbursement of monetary funds.

Entitlement to an initial rating higher than 70 percent, prior to August 8, 2011, for PTSD is denied.


REMAND

In an August 2014 rating decision, the RO granted service connection for coronary artery disease and assigned an initial 10 percent disability rating, effective from April 22, 2012.  In September 2014, the Veteran's representative submitted a notice of disagreement with respect to the initial rating and effective date assigned in the August 2014 decision.  The RO subsequently assigned an initial 60 percent rating for coronary artery disease, effective from April 22, 2012, by way of an October 2014 rating decision.  Nevertheless, a statement of the case has not been issued as to the effective date and higher initial rating issues for coronary artery disease.  38 U.S.C.A. § 7105(a) (West 2014).  Thus, the Board is required to remand these issues for issuance of the necessary statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

The AOJ shall issue a statement of the case as to the issues of entitlement to an earlier effective date for the grant of service connection for coronary artery disease and entitlement to a higher initial rating for coronary artery disease.  These issues shall not be certified to the Board unless a timely substantive appeal is submitted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


